Citation Nr: 0803160	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-41 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978 
and from September 1990 to May 1991.  He also had service in 
the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

In a January 1992 rating decision, the RO denied service 
connection for a low back disorder; the veteran was notified 
of this action later in February 1992 and did not timely 
appeal.  

The veteran tried to reopen his claim for service connection 
for a low back disorder in June 2003, which was denied by 
rating decision in February and July 2004.  He was notified 
of the denials in July 2004, and he timely appealed.  

The now reopened claim of service connection for a low back 
disorder and the issue of service connection for a left knee 
disorder are being remanded to the AOJ via the Appeals 
Management Center in Washington, DC.    



FINDING OF FACT

The additional evidence received since January 1992 includes 
material that is not cumulative or redundant of evidence 
previously of record and that, by itself or in connection 
with the evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001); 38 C.F.R. § 20.1103 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to reopen a claim 
based on new and material evidence.  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the development 
of his claim for service connection for low back disability 
is not triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented, will be evaluated in the context of 
the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist 
the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his current request 
to reopen his claim after August 2001, the current version 
of the law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  


Factual Background

The veteran's original claim of service connection for a low 
back disorder was denied by the RO in January 1992 on the 
basis that the evidence did not show a chronic low back 
disability.  


Previously Considered Evidence

The relevant evidence on file at the time of the January 
1992 rating decision consisted of the veteran's service 
medical records, a September 1991 treatment record, and a 
December 1991 VA examination report.  


Evidence Received Since January 1992 

The evidence received since January 1992 consists of private 
treatment records dated from November 1998 to August 2004, 
lay statements received in September 2003, and a transcript 
of a December 2004 personal hearing at the RO.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The veteran's claim of service connection for a low back 
disability was originally denied because, although there 
was medical evidence of a back injury in service, there 
was no post-service medical evidence of a chronic back 
disability.   

The evidence received since January 1992 consists of private 
treatment records beginning in November 1998 showing 
complaints and findings of low back disability and the 
personal testimony of the veteran and his wife that he 
continues to have low back disability that began in service.  

These recent treatment records are new and material evidence 
with respect to the issue of service connection for a low 
back disability.  This evidence was not previously of record, 
it bears directly and substantially upon the specific matter 
under consideration, and it raises a reasonable possibility 
of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for a low back disorder is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed and is subject to further 
action as discussed hereinbelow.  





REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of service connection 
for a low back disability.  

While the evidence on file is sufficient for reopening the 
claim, it does not contain a nexus opinion with supporting 
rationale to determine whether the veteran has a current back 
disability that was incurred in or aggravated by his active 
military service, as is now called for by VCAA.  

Accordingly, after the actions requested below are completed, 
the claim for service connection for a low back disability 
should be considered by the RO on a de novo basis prior to 
any further action by the Board.  Curry v. Brown, 7 Vet. App. 
59, 67 (1994); see also Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board also notes that, with respect to the claim for 
service connection for a left knee disability, there is 
evidence on file that the veteran had service in the Army 
Reserves, possibly including during May and/or June 1983, at 
which time the veteran was seen at Franklin Hospital for 
complaints of a twisted left knee that he said began 4 weeks 
earlier during Army basic training.  

Accordingly, the claims are REMANDED to the AOJ for the 
following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
back or left knee disability since August 
2004, the date of the most recent 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him of this and 
request him to provide copies of the 
outstanding medical records.  

2.  After the above has been completed, 
the AOJ should arrange for a VA 
examination of the veteran to determine 
the nature and likely etiology of the low 
back and left knee conditions.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must 
reflect review of pertinent material in 
the claims folders.  Any necessary tests 
or studies must be conducted, and all 
findings must be reported in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current low back and/or left knee 
disability found had its clinical onset 
during the veteran's military service, to 
include active or inactive duty for 
training.  The complete rationale for 
each opinion expressed and conclusion 
reached must be set forth in a 
typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  The AOJ must then adjudicate the 
veteran's claims of service connection 
for a low back disability and for a left 
knee disorder based on all of the 
evidence on file.  If either of the 
benefits sought on appeal remains denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


